 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BVD PETROLEUM US, INC.,                            No. 2:19-cv-02137-KJM-KJN
12                          Plaintiff,                   ORDER VACATING HEARING AND
                                                         ORDER TO RESPOND
13             v.
14    MB XPRESS, INC, et al.,
15                          Defendants.
16

17          Presently pending before the court is Plaintiff’s motion for default judgment against all

18   Defendants, which is set for hearing on January 23, 2020. (ECF No. 10.) Pursuant to Local Rule

19   230(c), Defendants were required to file an opposition or statement of non-opposition to the

20   motion no later than fourteen (14) days prior to the hearing date, i.e., by January 9. Although that

21   deadline has passed, no opposition or statement of non-opposition was filed.

22          Out of an abundance of caution, and in light of the Court’s desire to resolve actions on the

23   merits, the Court provides Defendants with one additional, final opportunity to oppose the

24   motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The January 23, 2020 hearing on Plaintiff’s motion for default judgment is

27                  VACATED. The Court takes this matter under submission on the papers without oral

28                  argument, pursuant to Local Rule 230(g). The Court will reschedule a hearing at a
                                                         1
 1                 future date on its own motion, if necessary;

 2              2. Opposition shall be filed no later than February 7, 2020, and Plaintiff’s reply brief, if

 3                 any, is due February 14, 2020;

 4              3. Defendants are cautioned that failure to respond to the motion in compliance with this

 5                 order will be deemed to be consent by each to a summary grant of the motion, and

 6                 may result in the imposition of a default judgment against each Defendant; and

 7              4. Plaintiff shall promptly serve a copy of this order on Defendants at their last-known

 8                 address(es), and file a proof of service.

 9   Dated: January 13, 2020

10

11

12
     bvd.2137
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
